The Chancellor
said there was nothing in the case to show that the defendant had any defence to the suit, or that such a great delay was necessary to enable him to answer the bill; that where there was nothing in the proceedings before the court to show that a longer time than the twenty days, prescribed in the 49th rule, was necessary to answer the bill, if the defendant’s counsel asked for further *386time to put in his answer, the proper course for the court was to make the usual order in such cases, that the defendant answer the bill and pay the costs of the hearing upon the demurrer within twenty days j with liberty to the defendant to apply for further time, upon due notice of the application to the solicitor for the complainant.
Order of the assistant vice chancellor modified accordingly.